DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 06/14/2022 has been entered. Claims 2-3,5,9,17 and 25-27 have been amended. No Claim has been canceled in this amendment. New Claims 31-32 have been added in this amendment. Claims 1-32 are pending in this application, with claims 1,9,18 and 25 being independent.

Response to Arguments
Applicant's arguments with respect to objections of the Abstract of the disclosure have been considered and are persuasive. Therefore, the objection is withdrawn.
Applicant's arguments with respect to objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.


Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.
Applicant's arguments with respect to rejection of claims under 35 U.S.C. §112(b) have been considered and are persuasive. Therefore, the rejections are withdrawn.
1.	Applicant's arguments filed on 06/14/2022 on page 17
of applicant's remark regarding Claims 1,9,18,25, the applicant argues that Jia does not teach sending second signal to another device for it to access channel during the COT.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Jia discloses sending of second channel occupancy signal by terminal 1 and terminal 2 in response to receiving the information in the first channel occupancy signal (Jia Fig.6,8 Para[0107,0139]) which is similar to the network device getting channel access and allowing terminals to use the remaining COT. Jia’s invention is used towards sharing remaining time of MCOT as well as preventing collision which is similar to the claimed invention (Jia Para[0100]). Jia discloses second channel occupancy signal from a terminal 1 as directed by the network device. The terminal 2 also sends second channel occupancy signal which is in response to the network device information (Jia Para[0111-112]). The applicant here also fails to provide specific information on which entity sends the second communication signal to the third IAB node as the claims reciting “acquiring COT by the second IAB node” which makes it obvious that the COT is shared by the second IAB node with first and third IAB nodes. Although the teachings of Jia are not identical to the claimed intention, the claimed invention is not patentably distinct from Jia’s teaching. The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 2-8 and 31 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 10-17 and 32 are rejected based upon same motivation and rationale used for claim 9.
The dependent claims 19-24 are rejected based upon same motivation and rationale used for claim 18.
The dependent claims 26-30 are rejected based upon same motivation and rationale used for claim 25.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Following limitations of Claim 25:
- means for receiving, from a second IAB node and for signal transmission by the first IAB node, a first communication signal allowing the first IAB node to access a channel in an unlicensed 5G spectrum during a channel occupancy time (COT), the COT acquired by the second IAB node;
- means for communicating a second communication signal with a third IAB node different from the first IAB node to allow the third IAB node to access the channel for signal transmission by the third IAB node during the COT.
Are being treated in accordance with 35 U.S.C. 112(f) because they use a generic placeholder “means for” coupled with functional language “receiving, communicating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitations invoke 35 U.S.C. 112(f), claim 25 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: Published Specification Para[0105], Figure 12.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5,7,9 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over TIIROLA et al. (US 2022/0015143 Al, hereinafter referred to as “Tiirola”) in view of JIA et al. (US 2021/0068154 Al, hereinafter referred to as “Jia”).
	
Regarding claims 1,9,18 and 25, Tiirola discloses a method and an apparatus (Tiirola Fig.5,7a Ref:520 Para[0070] The IAB node (i.e. apparatus)) of wireless communication performed by a first integrated access backhaul (IAB) node (Tiirola Fig.5,7a Ref:540 Para[0070-71]  The access node (i.e. first IAB node)), the method comprising: receiving, from a second IAB node and for signal transmission by the first IAB node (Tiirola Fig.5,7a Ref:520,S74 Para[0070-71] The Scheduling node (i.e. second IAB node) sends COT structure indication to the access node), a first communication signal (Tiirola Fig.7a Ref:S74 Para[0070-71] The GC-PDCCH is used (i.e. communication signal)) allowing the first IAB node to access a channel in an unlicensed 5G spectrum (Tiirola Para[0016] The 5G system) during a channel occupancy time (COT) (Tiirola Fig.7a Ref:S75 Para[0070-71] The Scheduling node sends COT structure indication to the access node and the nodes transmit and receive data in COT on the acquired channel), the COT acquired by the second IAB node (Tiirola Fig.7a Ref:S72,73 Para[0070-71] The Scheduling node performs LBT and acquires the channel).
Tiirola does not explicitly disclose communicating a second communication signal with a third IAB node different from the first IAB node to allow the third IAB node to access the channel for signal transmission by the third IAB node during the COT.
However, Jia from the same field of invention discloses communicating a second communication signal (Jia Fig.6,8 Para[0095-100] The channel occupancy signal (i.e. second communication signal)) with a third IAB node (Jia Fig.6,8 Para[0095-100,0136] The terminal 2 (i.e. third IAB node)) different from the first IAB node to allow the third IAB node to access the channel(Jia Fig.6,8 Para[0095-100,0136] The remaining MCOT is shared with another terminal which is different than the terminal 1) for signal transmission by the third IAB node during the COT (Jia Fig.6,8 Para[0095-100,0136] The communication between the sender device and the terminals is during MCOT).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola to have the feature of “communicating a second communication signal with a third IAB node different from the first IAB node to allow the third IAB node to access the channel for signal transmission by the third IAB node during the COT” as taught by Jia. The suggestion/motivation would have been to avoid collision between devices and improve communication efficiency (Jia Para[0005]).

Specifically for claims 9,18 and 25, Tiirola discloses the apparatus that includes a transceiver (Tiirola Fig.9 Ref:930 Para[0075-77] The communication interface), a processor (Tiirola Fig.9 Ref:910 Para[0075] The processor) and memory (Tiirola Fig.9 Ref:920,922 Para[0075] The memory with code).

Regarding claims 2 and 26, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola further discloses wherein: the COT is shared with the first IAB node for signal transmission by a mobile terminal (MT) of the first IAB node (Tiirola Fig.5 Para[0048] The IAB MT facilitates transmission to the parent IAB for which COT is shared); and the third IAB node is positioned along an upstream signal path from the second IAB node towards an IAB donor of an IAB network that includes the IAB donor, the first IAB node, the second IAB node and the third IAB node (Tiirola Fig.5 Para[0057] The communication system has donor node, scheduling node and access node).
Regarding claims 3 and 27, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola further discloses wherein: the COT is shared with the first IAB node for signal transmission by a distributed unit (DU) of the first IAB node (Tiirola Fig.5 Para[0050] The IAB DU facilitates transmission to the child IAB for which COT is shared); and the third IAB node is positioned along a downstream signal path from the second IAB node towards an IAB donor of an IAB network that includes the IAB donor, the first IAB node, the second IAB node and the third IAB node (Tiirola Fig.5 Para[0057] The communication system has donor node, scheduling node and access node).
Regarding claim 4, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola further discloses wherein the second IAB node performs a type 2 channel access procedure to access the COT prior to transmitting the first communication signal during the COT (Tiirola Para[0069-70] The type 2 LBT is performed by the scheduling node IAB node).
Regarding claim 5, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola further discloses wherein the third IAB node performs a type 2 channel access procedure to access the COT prior to transmitting the transmission by the third IAB node during the COT (Tiirola Para[0069-70] The type 2 LBT is performed by the IAB node for transmission to the scheduling node).
	
Regarding claim 7, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola further discloses wherein the communicating the second communication signal with the third IAB node is based on a semi-static configuration established by an IAB donor of an IAB network including the first IAB node, the second IAB node and the third IAB node (Tiirola Para[0062] The donor node CU determines semi-static resource configuration for each IAB node).



Claims 8 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Jia and further in view of MULLER (US 2021/0136676 Al, hereinafter referred to as “Muller”).

Regarding claims 8 and 30, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose wherein a number of backhaul links between the second IAB node and the third IAB nodes is no greater than a maximum hop count constraint on sharing COT in the IAB network.
However, Muller from a similar field of invention discloses wherein a number of backhaul links between the second IAB node and the third IAB nodes is no greater than a maximum hop count constraint on sharing COT in the IAB network (Muller Para[0198] The neighbor base station (i.e. IAB node) is limited to max hops).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein a number of backhaul links between the second IAB node and the third IAB nodes is no greater than a maximum hop count constraint on sharing COT in the IAB network” as taught by Muller. The suggestion/motivation would have been to optimize wireless backhaul sharing (Muller Para[0003]).




Claims 6,10-11,15-16,19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Jia and further in view of Park et al. (US 2020/0145967 Al, hereinafter referred to as “Park”).

Regarding claim 6, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose receiving a dynamic indication from the second IAB node permitting the first IAB node to allow the third IAB node to access the channel for signal transmission by the third IAB node during the COT.
However, Park from a similar field of invention discloses receiving a dynamic indication from the second IAB node permitting the first IAB node to allow the third IAB node to access the channel for signal transmission by the third IAB node during the COT (Park Fig.37 Para[0459,0492] The resource configuration information is sent from the donor node to the second access node to the first access node).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “receiving a dynamic indication from the second IAB node permitting the first IAB node to allow the third IAB node to access the channel for signal transmission by the third IAB node during the COT” as taught by Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).

Regarding claim 10, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose wherein the first communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the second IAB node to a parent distributed unit (DU) of the first IAB node.
However, Park from a similar field of invention discloses wherein the first communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the second IAB node to a parent distributed unit (DU) of the first IAB node (Park Fig.18,30C Para[0377] The uplink communication is between MT of child node and DU of the parent node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein the first communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the second IAB node to a parent distributed unit (DU) of the first IAB node” as taught by Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).

Regarding claim 11, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose wherein the second communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the first IAB node to a parent distributed unit (DU) of the third IAB node.
However, Park from a similar field of invention discloses wherein the second communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the first IAB node to a parent distributed unit (DU) of the third IAB node (Park Fig.18,30C Para[0377] The uplink communication is between MT of child node and DU of the parent node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein the second communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the first IAB node to a parent distributed unit (DU) of the third IAB node” as taught by Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).

Regarding claim 15, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose wherein the UL communication signal is transmitted as an uplink control information (UCI) message via a physical uplink control channel (PUCCH).
However, Park from a similar field of invention discloses wherein the UL communication signal is transmitted as an uplink control information (UCI) message via a physical uplink control channel (PUCCH) (Park Para[0274] The UCI is carried in a PUCCH).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein the UL communication signal is transmitted as an uplink control information (UCI) message via a physical uplink control channel (PUCCH)” as taught by Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).

Regarding claim 16, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose wherein the UL communication signal is transmitted as an uplink control information (UCI) message via a physical uplink shared channel (PUSCH).
However, Park from a similar field of invention discloses wherein the UL communication signal is transmitted as an uplink control information (UCI) message via a physical uplink shared channel (PUSCH) (Park Para[0274] The UCI is multiplexed in a PUSCH).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein the UL communication signal is transmitted as an uplink control information (UCI) message via a physical uplink shared channel (PUSCH)” as taught by Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).

Regarding claim 19, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose wherein the first communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the second IAB node to a mobile terminal (MT) of the first IAB node.
However, Park from a similar field of invention discloses wherein the first communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the second IAB node to a mobile terminal (MT) of the first IAB node (Park Fig.18,30C Para[0377] The downlink communication is between DU of the parent node and MT of the child node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein the first communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the second IAB node to a mobile terminal (MT) of the first IAB node” as taught by Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).


Regarding claim 20, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose wherein the second communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the first IAB node to a mobile terminal (MT) of the third IAB node.
However, Park from a similar field of invention discloses wherein the second communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the first IAB node to a mobile terminal (MT) of the third IAB node (Park Fig.18,30C Para[0377] The downlink communication is between DU of the parent node and MT of the child node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein the second communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the first IAB node to a mobile terminal (MT) of the third IAB node” as taught by Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).

Regarding claim 24, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose wherein the DL communication signal is transmitted as medium access control (MAC) control element (CE) message.
However, Park from a similar field of invention discloses wherein the DL communication signal is transmitted as medium access control (MAC) control element (CE) message (Park Fig.38A Para[0461] The downlink resource information is sent via MAC CE).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein the DL communication signal is transmitted as medium access control (MAC) control element (CE) message” as taught by Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).

Regarding claim 28, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose wherein: the first communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the second IAB node to a parent distributed unit (DU) of the first IAB node; or the second communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the first IAB node to a parent distributed unit (DU) of the third IAB node.
However, Park from a similar field of invention discloses wherein: the first communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the second IAB node to a parent distributed unit (DU) of the first IAB node (Park Fig.18,30C Para[0377] The uplink communication is between MT of child node and DU of the parent node); or the second communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the first IAB node to a parent distributed unit (DU) of the third IAB node (Park Fig.18,30C Para[0377] The uplink communication is between MT of child node and DU of the parent node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein: the first communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the second IAB node to a parent distributed unit (DU) of the first IAB node; or the second communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the first IAB node to a parent distributed unit (DU) of the third IAB node” as taught by Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).

Regarding claim 29, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose wherein: the first communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the second IAB node to a mobile terminal (MT) of the first IAB node; or the second communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the first IAB node to a mobile terminal (MT) of the third IAB node.
However, Park from a similar field of invention discloses wherein: the first communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the second IAB node to a mobile terminal (MT) of the first IAB node; or the second communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the first IAB node to a mobile terminal (MT) of the third IAB node (Park Fig.18,30C Para[0377] The downlink communication is between DU of the parent node and MT of the child node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein: the first communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the second IAB node to a mobile terminal (MT) of the first IAB node; or the second communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the first IAB node to a mobile terminal (MT) of the third IAB node” as taught by Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Jia, Park and further in view of Zhou et al. (US 2022/0078781 Al, hereinafter referred to as “Zhou”).

Regarding claim 12, Tiirola in view of Jia and Park discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia and Park does not explicitly disclose wherein the UL communication signal includes channel access information related to a switch from a type 1 channel access procedure to a type 2 channel access procedure performed by the MT prior to communicating the second communication signal.

However, Zhou from a similar field of invention discloses wherein the UL communication signal includes channel access information related to a switch from a type 1 channel access procedure to a type 2 channel access procedure performed by the MT prior to communicating the second communication signal (Zhou Para[0293] The UCI indicates to a receiving device the type of LBT to perform).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola, Jia and Park to have the feature of “wherein the UL communication signal includes channel access information related to a switch from a type 1 channel access procedure to a type 2 channel access procedure performed by the MT prior to communicating the second communication signal” as taught by Zhou. The suggestion/motivation would have been to reduce power consumption by improving PUCCH resource allocation (Zhou Para[0313]).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Jia, Park and further in view of Oviedo et al. (WO 2020/146833 Al, hereinafter referred to as “Oviedo”).

Regarding claim 13, Tiirola in view of Jia and Park discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia and Park does not explicitly disclose wherein the UL communication signal includes COT sharing information related to sharing of the COT.
However, Oviedo from a similar field of invention discloses wherein the UL communication signal includes COT sharing information related to sharing of the COT (Oviedo Para[0029] The UCI contains information about COT sharing boundary).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola, Jia and Park to have the feature of “wherein the UL communication signal includes COT sharing information related to sharing of the COT” as taught by Oviedo. The suggestion/motivation would have been to allow UEs and gNB to take advantage of the NR operation (Oviedo Para[0025]).



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Jia, Park and further in view of Myung et al. (US 2021/0050933 Al, hereinafter referred to as “Myung”).

Regarding claim 14, Tiirola in view of Jia and Park discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia and Park does not explicitly disclose wherein the UL communication signal includes a request indicating a channel access procedure to be performed by the parent DU for incoming signal transmission.
However, Myung from a similar field of invention discloses wherein the UL communication signal includes a request indicating a channel access procedure to be performed by the parent DU for incoming signal transmission (Myung Para[0162] The UCI contains information of UE-initiated COT and for the BS to use one-shot LBT to send PDCCH).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola, Jia and Park to have the feature of “wherein the UL communication signal includes a request indicating a channel access procedure to be performed by the parent DU for incoming signal transmission” as taught by Myung. The suggestion/motivation would have been to efficient time resource allocation (Myung Para[0018]).



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Jia, Park and further in view of Wang et al. (WO2020/156180A1, hereinafter referred to as “Wang”).

Regarding claim 17, Tiirola in view of Jia and Park discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia and Park does not explicitly disclose wherein the UL communication signal is transmitted as medium access control (MAC) control element (CE) message.
However, Wang from a similar field of invention discloses wherein the UL communication signal is transmitted as medium access control (MAC) control element (CE) message (Wang Para[0195] The shared COT information is send in MAC CE from the terminal device).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola, Jia and Park to have the feature of “wherein the UL communication signal is transmitted as medium access control (MAC) control element (CE) message” as taught by Wang. The suggestion/motivation would have been to reduce delay and improve message sending in unlicensed frequency band (Wang Para[0003]).





Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Jia, Park and further in view of Li et al. (US 2021/0007149 Al, hereinafter referred to as “Li”).

Regarding claim 21, Tiirola in view of Jia and Park discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia and Park does not explicitly disclose wherein the DL communication signal includes COT-sharing information related to sharing of the COT.
However, Li from a similar field of invention discloses wherein the DL communication signal includes COT-sharing information related to sharing of the COT (Li Para[0345] The DCI contains COT sharing indication).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola, Jia and Park to have the feature of “wherein the DL communication signal includes COT-sharing information related to sharing of the COT” as taught by Li. The suggestion/motivation would have been to operate efficiently in unlicensed band (Li Para[0036]).

Regarding claim 22, Tiirola in view of Jia and Park discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia and Park does not explicitly disclose wherein the DL communication signal is transmitted as a downlink control information (DCI) message including a DCI2_0 message and/or a DCI2_5 message.
However, Li from a similar field of invention discloses wherein the DL communication signal is transmitted as a downlink control information (DCI) message including a DCI2_0 message (Li Para[0083] The DCI contains DCI 2_0 to indicate uplink symbol for multi-slot PUSCH).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola, Jia and Park to have the feature of “wherein the DL communication signal is transmitted as a downlink control information (DCI) message including a DCI2_0 message” as taught by Li. The suggestion/motivation would have been to operate efficiently in unlicensed band (Li Para[0036]).

Regarding claim 23, Tiirola in view of Jia and Park discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia and Park does not explicitly disclose wherein the DL communication signal is a DL transmission scheduled via a downlink control information (DCI) grant.
However, Li from a similar field of invention discloses wherein the DL communication signal is a DL transmission scheduled via a downlink control information (DCI) grant (Li Para[0312] The DCI is used for PUSCH scheduling in case of grant-based or a configured grant transmission).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola, Jia and Park to have the feature of “wherein the DL communication signal is a DL transmission scheduled via a downlink control information (DCI) grant” as taught by Li. The suggestion/motivation would have been to operate efficiently in unlicensed band (Li Para[0036]).



Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Jia and further in view of Alfarhan et al. (US 2022/0210823 Al, hereinafter referred to as “Alfarhan”).

Regarding claims 31 and 32, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose performing, by the first IAB, a channel access procedure to access the channel during the COT; and wherein the second communications signal comprises information about a remaining amount of the COT and about a type of channel access procedure the third IAB node may perform to access the remaining amount of the COT.
However, Alfarhan from a similar field of invention discloses performing, by the first IAB, a channel access procedure to access the channel during the COT; and wherein the second communications signal comprises information about a remaining amount of the COT and about a type of channel access procedure the third IAB node may perform to access the remaining amount of the COT (Alfarhan  Fig.12 Para[0083,0173] The WTRU acquires channel using LBT. The WTRU receives indication via MAC CE or DCI for COT sharing remaining time and LBT configuration parameters which contains CCA parameters from the gNB).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “performing, by the first IAB, a channel access procedure to access the channel during the COT; and wherein the second communications signal comprises information about a remaining amount of the COT and about a type of channel access procedure the third IAB node may perform to access the remaining amount of the COT” as taught by Alfarhan. The suggestion/motivation would have been to ensure efficiency for transmission on configured grant in unlicensed band (Alfarhan Para[0107]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415